Citation Nr: 1733691	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial rating for residuals of a left fifth metacarpal fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This claim was previously before the Board in November 2015 and May 2016, at which time the Board remanded it for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue on appeal.

The record reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  During January 2016 and September 2016 VA examinations, the examiners stated that the Veteran has been/ is on Social Security disability.  However, to date, SSA medical records have not been requested or associated with the Veteran's claims file.  These records may contain information relevant to the Veteran's claim; therefore, a remand is required to obtain these records pursuant to VA's duty to assist.  See 38 C.F.R. § 3.159 (c)(2) and (3) (2017); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decisions concerning any claims for disability benefits, including any medical records relied on to make the decisions.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




